                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                JACKSONVILLE DIVISION


VERANO HOMEOWNERS
ASSOCIATION, INC., a Florida
Non-profit corporation,

              Plaintiff,

vs.                                                 Case No. 3:18-cv-1119-J-34JRK

BEAZER HOMES CORP., a
Foreign corporation, et al.,

              Defendants.


BEAZER HOMES CORP., a
Foreign corporation, et al.,

                      Third-Party Plaintiffs,

vs.

ADMIRAL WINDOWS & DOORS,
INC., a Florida corporation, et al.,

                Third-Party Defendants.
____________________________________/

                                          ORDER

       THIS CAUSE is before the Court on the Report and Recommendation (Doc. 121;

Report) entered by the Honorable James R. Klindt, United States Magistrate Judge, on

February 6, 2020. In the Report, Judge Klindt recommends that Third-Party Defendant

Raney Construction, Inc.’s Motion to Stay and Compel Arbitration (Doc. 73; Motion) be

granted. See Report at 2, 12. On February 19, 2020, Third-Party Plaintiff Beazer Homes,

LLC filed objections to the Report. See Defendant/Third-Party Plaintiff, Beazer Homes,
LLC f/k/a Beazer Homes Corp.’s Objections to Magistrate Judge’s Report and

Recommendations (Doc. 125; Objections). On March 4, 2020, Raney Construction, Inc.

(“Raney”) responded to the Objections. See Raney Construction Inc.’s Response to

Beazer Homes Corp.’s Objections to the Magistrate Judge’s Report and Recommendation

Regarding Raney’s Motion to Stay and Compel Arbitration (Doc. 130; Response).

Accordingly, this matter is ripe for review.

        Because the Court finds that the Objections are due to be overruled and the Report

is due to be adopted as the Court’s opinion, the Court will not repeat the factual background

or the arguments and authority addressed there. Instead, the Court writes briefly only to

address the Objections.1

        I.      Background

        Plaintiff, Verano Homeowners Association, Inc. (“the Association”) initiated this

action on April 26, 2018, by filing a Complaint against Defendants Beazer Homes Corp.

and Beazer Homes LLC (collectively “Beazer”) in the circuit court, Fourth Judicial Circuit in

and for Duval County, Florida. See Complaint (Doc. 2). Beazer removed the case to this

Court on September 18, 2018. See Notice of Removal (Doc. 1; Notice). On October 4,

2018, in accordance with the Court’s September 20, 2018 Order directing it to cure certain




1
 At the outset, the Court notes that in the Objections, counsel incorrectly refers to Judge Klindt as “the
Magistrate.” See Objections at 3-4. Counsel should note that in 1990, the United States Congress
intentionally, and after much consideration, changed the title of each United States magistrate to “United
States magistrate judge.” See Judicial Improvements Act of 1990, Pub. L. No. 101-650 § 321 (1990) (“After
the enactment of this Act, each United States magistrate appointed under § 636 of Title 28 United States
Code, shall be known as a United States magistrate judge. . .”); see also Ruth Dapper, A Judge by any Other
Name? Mistitling of United States Magistrate Judges, 9 Fed. Cts. L. Rev. 1, 5 (Fall 2015). As such, in future
filings in this or any other court, counsel should refer to a United States magistrate judge respectfully and
properly as “Judge _____” or the “Magistrate Judge.” See Koutrakos v. Astrue, 906 F.Supp. 2d 30, 31 n.1
(D. Conn. 2012) (pointing out the proper way to refer to a United States magistrate judge).

                                                    ‐2-
pleading deficiencies, see Order (Doc. 4), the Association filed its Corrected First Amended

Complaint and Demand for Jury Trial (Doc. 6; Amended Complaint).

       In the Amended Complaint, the Association asserts that it brings suit against Beazer

“in its own right and on behalf of its members pursuant to Section 720.303(1) of the Florida

Statutes,” and seeks damages for “negligent and deficient construction of the common

areas” and other matters “of common interest to the members of the Association.”

Amended Complaint at 1-2. On June 7, 2019, Beazer filed a third-party complaint naming

eighteen sub-contractors, including Raney, as third-party defendants.         See generally

Defendant/Third-Party Plaintiffs, Beazer Homes Corp. and Beazer Homes, LLC’s Third-

Party Complaint (Doc. 25; Third-Party Complaint). Beazer later voluntarily dismissed its

claims against two of the third-party defendants without prejudice, thus sixteen remain.

See Order (Doc. 95).

       With respect to Raney, in its Third-Party Complaint, Beazer alleges that Raney

“supplied and installed the framing systems and associated components” at the property

which is the subject of the dispute between the Association and Beazer. See Third-Party

Complaint at 8 ¶ 35. Beazer seeks damages from Raney in connection with that work

based on various state law theories. See id. at 95-102. Rather than answer the Third-

Party Complaint, Raney filed the Motion, requesting that this Court stay the litigation on the

Third-Party Complaint (as it pertains to Raney) and compel arbitration between Beazer and

Raney. See Motion at 2. The undersigned referred the Motion to Judge Klindt on August

20, 2019, for preparation of a Report and Recommendation. See Order (Doc. 75).

       In the Report, Judge Klindt notes that before addressing the parties’ arguments

regarding whether the dispute between them should be resolved by arbitration, “the Court



                                             ‐3-
must decide the gateway question of whether the parties have to arbitrate the question of

arbitrability, or whether the Court can decide it.” See Report at 6. To answer that limited

gateway question, Judge Klindt looked to the dispute resolution section of the contract

between Beazer and Raney (Doc. 25-7; Contract) as well as applicable precedent. See

generally Report. Ultimately, Judge Klindt determined that the Contract evinces the parties’

clear and unmistakable intent to arbitrate questions of arbitrability; accordingly, he

recommends granting Raney’s Motion. See Report at 11-12 (quoting the Contract at 8 ¶

10(a)).

          II.    Standard of Review

          The Court “may accept, reject, or modify, in whole or in part, the finding or

recommendations by the magistrate judge.” 28 U.S.C. § 636(b). If no specific objections

to findings of facts are filed, the district court is not required to conduct a de novo review of

those findings. See Garvey v. Vaughn, 993 F.2d 776, 779 n.9 (11th Cir. 1993); see also

28 U.S.C. § 636(b)(1). However, the district court must review legal conclusions de novo.

See Cooper-Houston v. Southern Ry. Co., 37 F.3d 603, 604 (11th Cir. 1994); United States

v. Rice, No. 2:07-mc-8-FtM-29SPC, 2007 WL 1428615, at *1 (M.D. Fla. May 14, 2007).

          III.   Beazer’s Objections

          In the Objections, Beazer agrees with Judge Klindt’s determination that the

threshold question raised by the Motion is “whether the parties intended to arbitrate the

question of arbitrability.” See Objections at 3. Although Beazer does not disagree with the

legal framework Judge Klindt used to resolve that question, Beazer contends that Judge




                                               ‐4-
Klindt erred in his interpretation of Section 10 of Beazer’s Contract with Raney. See id.

The Court reproduces Section 10 of the Contract here:




                                           ‐5-
Contract at 8-9 ¶ 10 (page break in original after page 8, paragraph (a)).

        Judge Klindt determined that the first sentence of paragraph 10(a) of the Contract

(the “Delegation Clause”) “evinces ‘clear and unmistakable’ intent of the parties for an

arbitrator, not a court, to decide the gateway question of arbitrability.” Report at 11. The

Delegation Clause provides that “[a]ny dispute arising out of or relating to this Agreement

or the breach, termination, or validity thereof shall be resolved by mandatory binding

arbitration.” Contract at 8 ¶ 10(a). As Judge Klindt correctly concludes, the Eleventh Circuit

Court of Appeals has found similar language “to evince the requisite intent” to delegate

questions of arbitrability to arbitration. See Report at 10-11 (collecting cases).2 Thus, the

Delegation Clause mandates arbitration of questions of arbitrability.

        Despite the broad and unambiguous language of the Delegation Clause, Beazer

argues that Section 10 of the Contract consists of seven “subsections,” each concerning

“different scenarios under which an arbitration may be commenced and the applicable

procedures” to be followed. Objections at 3. According to Beazer, the nature of the dispute

determines whether “subsection” (a) or (b) applies. See id. at 4. Beazer contends that, if



2
 The Court reads the citation on page 10 of the Report to JPay, Inc., 904 F.3d at 929, as referring to page
939.

                                                    ‐6-
the claim or dispute between it and Raney “arise[s] out of [a] Home Owner Dispute,”

arbitrability is governed by Section 10(b), not Section 10(a).3 See id. at 4-5. In support,

Beazer notes that “the term ‘Home Owner’ is not provided for nor contemplated anywhere

in subsection (a). . .[i]n fact, subsection (b). . .specifically defines ‘Home Owner Dispute’

and provides the applicable procedures for such claims.” Id. Because its Third-Party

Complaint against Raney relates to the claims brought against Beazer by the Association,

and because Beazer contends the Association’s claims fall within the definition of “Home

Owner Dispute,” Beazer asserts Section 10(b) should apply. Id. at 4-5. For this reason,

Beazer argues Judge Klindt erred by focusing on the language of paragraph 10(a). See

id.

       Preliminarily, the Court notes that Beazer’s argument that Section 10 consists of

seven subsections with each subsection concerning “different scenarios” and the

applicable procedures for each is simply belied by the plain language of the Contract.

Indeed, no reading of Section 10 supports this contention. More importantly, Beazer’s

argument that Section 10(b) governs is predicated on its contention that the Association’s

claims qualify as a “Home Owner Dispute” under the Contract.                    But, while Beazer

adamantly contends the Association’s claims do fall within that definition because the

Association qualifies as a Home Owner, Raney equally adamantly contends that they do

not. See generally Motion; Beazer Homes, LLC’s f/k/a Beazer Homes Corp. Opposition to

Raney Construction, Inc.’s Motion to Stay and Compel Arbitration (Doc. 80); Raney

Construction, Inc.’s Reply to Beazer Homes Corp.’s Response to Raney’s Motion to Stay

and Compel Arbitration (Doc. 87). Resolving this dispute would resolve the ultimate


3
 In Section 10(b), the Contract defines a “Home Owner Dispute” as claims asserted “by any Home Owner
against Beazer.” See Contract at 9 ¶ 10(b).

                                                 ‐7-
question of the arbitrability of Beazer’s Third-Party Claims against Raney. Thus, as Raney

correctly notes in its Response (¶ 5), Beazer conflates the issue before the Court. In other

words, Beazer’s argument – that the Association’s claims are governed by Section 10(b)

because they fall within the definition of a “Home Owner Dispute” – goes to the question of

arbitrability—not who should decide arbitrability. The Court’s resolution of that question

would conflict with the Contract’s Delegation Clause, which expresses the parties’ intent to

delegate questions of arbitrability – including questions arising out of or relating to the

contract – to arbitration in the first instance. See Jones v. Waffle House, Inc., 866 F.3d

1257, 1267-68 (11th Cir. 2017); Martinez v. Carnival Corp., 744 F.3d 1240, 1245-46 (11th

Cir. 2014).

        In its attempt to limit the applicability of the Delegation Clause, Beazer also argues

that the second sentence of Section 10(a) provides an “important caveat” limiting its

applicability to claims between Raney and Beazer. See Objections at 4. Specifically, this

sentence states, in relevant part, “This provision covers any and all claims between

Contractor [Raney] and Beazer. . . .” Contract at 8 ¶ 10(a). However, “covers any and all”

does not imply a limitation on the applicability of the Delegation Clause such that it applies

only to claims or disputes between Raney and Beazer. Rather, read naturally this phrase

suggests that the Delegation Clause includes “claims or disputes between Contractor and

Beazer.”4 Moreover, in suggesting that this sentence is a caveat or limitation, Beazer fails



4
  See, e.g., Cover, Merriam-Webster.com Dictionary, https://www.merriam-webster.com/dictionary/cover.
Accessed March 6, 2020 (defining “cover” in transitive verb form as “to have sufficient scope to include or
take into account,” “to lie over,” “to spread over”); Cover, Oxford English Dictionary,
https://www.oed.com/view/Entry/43350?rskey=As873q&result=4&isAdvanced=false#eid. Accessed March
6, 2020 (defining “cover” in transitive verb form as “to put or lay something over (an object), with the effect of
hiding from view, protecting, or enclosing; to overlay, overspread”); Cover, Cambridge Dictionary Online,
https://dictionary.cambridge.org/us/dictionary/english/cover. Accessed March 6, 2020 (defining “cover” in
verb form as “to deal with or include someone or something”); Cover, Dictionary.com Dictionary,

                                                       ‐8-
to recognize that the claim it brings against Raney in the Third-Party Complaint could be

construed as a claim “between Contractor [Raney] and Beazer,” but resolution of that issue

is for the arbitrator. Beazer’s argument further fails to account for the final sentence of

Section 10 which, in all capital letters states:

       . . .BY INITIALING IN THE SPACE BELOW, YOU ARE AGREEING THAT
       YOU HAVE READ AND UNDERSTAND THE FOREGOING BINDING
       ARBITRATION PROVISIONS AND THAT, EXCEPT WHERE PROHIBITED
       BY LAW, YOU AGREE TO HAVE ANY CLAIM OR DISPUTE DECIDED BY
       BINDING ARBITRATION AND THAT YOU ARE GIVING UP ANY RIGHTS
       YOU MIGHT POSSESS TO HAVE THE CLAIM OR DISPUTE LITIGATED
       IN A COURT OR JURY TRIAL.

Contract at 8 ¶ 10 (formatting in original). This broad and unlimited “WAIVER AND

NOTICE” language plainly reflects the parties’ unequivocal intent that questions of

arbitrability be decided in arbitration. Indeed, the language demonstrates that the default

dispute resolution forum is arbitration and that the Delegation Clause requires arbitration

of disputes over arbitrability.

       Perhaps recognizing the breadth of the Delegation Clause, Beazer contends that a

policy rationale supports denying Raney’s Motion. Specifically, Beazer argues that “[i]n

terms of judicial economy, it would not make sense for a court to direct Beazer to sixteen

(16) individual arbitrations for the arbitrator to make this determination.” Objections at 5.

However, “arbitration is a matter of contract, and courts must enforce arbitration contracts

according to their terms.” Henry Schein, Inc. v. Archer & White Sales, Inc., 139 S. Ct. 524,

529 (2019) (quoting Rent–A–Center, West, Inc. v. Jackson, 561 U.S. 63, 67 (2010)).

Beazer fails to cite authority suggesting that potential policy or efficiency concerns would

permit a court to disregard the parties’ contractual agreement, and the Court’s inquiry


http://www.dictionary.com/browse/cover?s=t. Accessed March 6, 2020 (defining “cover” in transitive verb
form as “to include, deal with, or provide for,” “to extend over”).

                                                  ‐9-
reveals no authority supporting such a proposition. See Objections at 5. A court should

not disregard the express terms of a contract’s delegation clause merely because its

application may require a party to arbitrate similar claims among several parties. Indeed,

“[w]hen the parties’ contract delegates the arbitrability question to an arbitrator, the courts

must respect the parties’ decision as embodied in the contract.” Henry Schein, 139 S. Ct.

at 528. And “[w]hen the parties’ contract delegates the arbitrability question to an arbitrator,

a court may not override the contract.” Id. at 529.5

        Having conducted an independent review of the record in this action, and in

particular of the Report, Beazer’s Objections, Raney’s Response, the parties’ underlying

filings and the relevant authorities, the Court finds no error in the Magistrate Judge’s

analysis. Thus, for the reasons stated in the Report, the Court will accept and adopt the

legal conclusions recommended by the Magistrate Judge. Accordingly, it is hereby

        ORDERED:

        1. Defendant/Third-Party Plaintiff Beazer’s Objections to the Magistrate Judge’s

            Report and Recommendation (Doc. 125) are OVERRULED.

        2. The Report and Recommendation (Doc. 121) is ADOPTED as the opinion of the

            Court.

        3. The Third-Party Defendant Raney Construction, Inc.’s Motion to Stay and

            Compel Arbitration (Doc. 73) is GRANTED.

        4. Beazer and Raney are directed to submit their claims to arbitration.




5
 Moreover, to the extent that “all claims in the present matter are intimately related to each other,” Objections
at 5, Beazer may ostensibly exercise its discretion to “consolidat[e] or join[] any arbitration involving Beazer
and [Raney] with related arbitrations involving other parties,” Contract at 9 ¶ 10(c).

                                                      ‐10-
      5. These parties shall file a joint status report upon the conclusion of the arbitration.

         If the arbitration is not completed by July 31, 2020, then the parties shall file a

         joint status report at that time and every 120 days thereafter until the arbitration

         is completed.

      DONE AND ORDERED in Jacksonville, Florida this 25th day of March, 2020.




lc 27
Copies to:
Counsel of Record




                                            ‐11-
